 

Exhibit 10.2

 

Amendment to Amended and Restated Registration Rights Agreement

 

This Amendment to Amended and Restated Registration Rights Agreement (this
“Amendment”) is made and entered into as of April 29, 2016, by and among EVINE
Live Inc. (formerly known as ValueVision Media, Inc.), a Minnesota corporation
(together with its successors and assigns, the “Company”), ASF Radio, L.P., a
Delaware limited partnership (together with its successors and assigns, “ASF
Radio”), and NBCUniversal Media, LLC (formerly NBC Universal, Inc.), a Delaware
limited liability company (together with its successors and assigns, “NBC”).
Capitalized terms used herein but not defined herein shall have the meanings
given to such terms in the Registration Rights Agreement (as herein defined).

 

RECITALS

 

WHEREAS, each of the Company, GE Capital Equity Investments, Inc. (“GECEI”) and
NBC entered into an Amended and Restated Registration Rights Agreement, dated as
of February 25, 2009 (the “Registration Rights Agreement”);

 

WHEREAS, in connection with that certain Trademark License Agreement, dated as
of November 16, 2000, between NBC and the Company (as subsequently amended), the
Registration Rights Agreement was amended to increase the aggregate number of
Demand Registrations that Holders may make under the Registration Rights
Agreement from four to five;

 

WHEREAS, as of the date hereof, GECEI is transferring to ASF Radio all of its
outstanding equity interests in the Company, consisting of 3,545,049 shares of
Common Stock;

 

WHEREAS, as of the date hereof, the Amended and Restated Shareholder Agreement
dated as of February 25, 2009, among the Company, GECEI and NBC is being
terminated, and the Company is entering into a new shareholder agreement with
NBC; and

 

WHEREAS, the parties hereto desire to amend the Registration Rights Agreement as
set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein, the parties hereto agree as follows:

 



 

 

 

1. Section 1 of the Registration Rights Agreement is hereby amended by the
addition of the following:

 

“ASF Restricted Parties: Each of (i) ASF Radio, its Ultimate Parent Entity (if
any), each Subsdiary of ASF Radio and each Subsidiary of its Ultimate Parent
Entity, and (ii) any Affiliate of any Person that is an ASF Restricted Party if
(and only if) such Restricted Party has the right or power (acting alone or
solely with other ASF Restricted Parties) to either cause such Affiliate to
comply with or prevent such Affiliate from not complying with all of the terms
of this Agreement that are applicable to ASF Restricted Parties. For purposes of
this definition, “Ultimate Parent Entity” means, with respect to any Person (the
“Subject Person”), the Person (if any) that (i) owns, directly or indirectly
through one or more intermediaries, or both, shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of the Subject
Person and (ii) is not itself a Subsidiary of any other Person or is a natural
person; “Subsidiary” shall mean, as to any Person, a corporation, partnership,
limited liability company, joint venture or other entity of which shares of
stock or other ownership interests having ordinary voting power (other than
stock or such other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, directly or indirectly through one or more intermediaries (including,
without limitation, other Subsidiaries), or both, by such Person; “Affiliate”
means, with respect to any Person, any other Person that directly or indirectly
controls, is controlled by, or is under common control with, such Person;
“Person” means an individual, corporation, unincorporated association,
partnership, group (as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended), trust, joint stock company, joint venture, business
trust or unincorporated organization, limited liability company, any
governmental entity or any other entity of whatever nature; and “control”
(including its correlative meanings, “controlled by” and “under common control
with”) shall mean the possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise).

 

2. The definition of “Restricted Parties” in Section 1 of the Registration
Rights Agreement is hereby deleted and replaced in its entirety with the
following definition:

 

“Restricted Parties”: (i) when in the context of ASF Radio, the ASF Restricted
Parties; and (ii) when in the context of NBC, as defined in the Shareholder
Agreement.

 

3. The definition of “Shareholder Agreement” in Section 1 of the Registration
Rights Agreement is hereby deleted and replaced in its entirety with the
following definition:

 

“Shareholder Agreement”: The Shareholder Agreement, dated as of April 29, 2016,
between the Company and NBC, as such agreement may be amended, supplemented or
otherwise modified from time to time.

 



- 2 - 

 

 

4. The first sentence of Section 2(a) of the Registration Rights Agreement is
hereby amended to read as follows:

 

Subject to the terms and conditions of the Shareholder Agreement, at any time
and from time to time, subject to the conditions set forth in this Agreement,
one or more Holders will have the right, by written notice delivered to the
Company (a “Demand Notice”), to require the Company to register Registrable
Securities under and in accordance with the provisions of the Securities Act (a
“Demand Registration”); provided that (i) ASF Radio and the ASF Restricted
Parties may not make in the aggregate more than two (2) Demand Registrations
under this Agreement and (ii) NBC and the Restricted Parties under its
Shareholder Agreement may not make in the aggregate more than three (3) Demand
Registrations under this Agreement; provided, further, that: (A) no such Demand
Registration may be required unless the Holders requesting such Demand
Registration provide to the Company a certificate (the “Authorizing
Certificate”), seeking to include at least two million (2,000,000) shares of
Registrable Securities in such Demand Registration as of the date the Demand
Notice is given; and (B) no Demand Notice may be given prior to six (6) months
after the effective date of the immediately preceding Demand Registration or, if
later, the date on which a registration pursuant to this Section 2 is terminated
in its entirety prior to the effective date of the applicable registration
statement.

 

5. The last sentence of Section 2(c) of the Registration Rights Agreement is
hereby amended to read as follows:

 

In the event of a reduction in the number of Registrable Securities to be
included in a Demand Registration pursuant to the preceding sentence, the
Registrable Securities to be so included shall be allocated among all Holders
requesting inclusion of Registrable Securities therein on the basis of the
amount of Registrable Securities requested to be included therein by each such
Holder, without priority for the Holder or Holders initiating such Demand
Registration.

 



- 3 - 

 

 

6. The notice addresses in Section 9(c) of the Registration Rights Agreement are
hereby amended to read as follows:

 

If to the Company: EVINE Live Inc.
6740 Shady Oak Road
Eden Prairie, MN 55344-3433
Attention:  General Counsel     With copies (which shall not constitute notice)
to:

Davis & Gilbert LLP

1740 Broadway

New York, NY 10019
Attention: Brad Schwartzberg

 

If to ASF Radio: ASF Radio, L.P.
c/o ASF Radio GP, LLC
1370 Avenue of the Americas, 22nd Floor
New York, NY  10019
Attention:  Mark Benedetti     With a copy (which shall not constitute notice)
to: Proskauer Rose LLP
110 Bishopsgate
London
EC2N 4AY
United Kingdom
Attention: Bruno Bertrand-Delfau     If to NBC: NBCUniversal Media, LLC
30 Rockefeller Plaza
New York, New York 10112
Attention:  Chief Financial Officer     With copies (which shall not constitute
notice) to: NBCUniversal Media, LLC
30 Rockefeller Plaza
New York, New York 10112
Attention:  General Counsel      

and

 

Comcast Corporation

One Comcast Center

1701 John F. Kennedy Blvd.

Philadelphia, PA 19103

Attention: General Counsel

 

7. Except as specifically amended hereby, the Registration Rights Agreement
shall continue in full force and effect as originally constituted and is
ratified and affirmed by the parties hereto. The provisions of this Amendment
may not be amended, modified or supplemented without the prior written consent
of the parties hereto.

 

8. This Amendment may be executed in any number of counterparts and by the
parties hereto in separate counterparts, each of which when so executed will be
deemed to be an original and all of which taken together will constitute one and
the same instrument.

 

9. This Amendment will be governed by and construed in accordance with the laws
of the State of New York, as applied to contracts made and performed within the
State of New York, without regard to principles of conflict of laws.

 

[Remainder of Page Intentionally Left Blank]

 



- 4 - 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment to Amended and
Restated Registration Rights Agreement as of the date first written above.

 

 

 



  EVINE LIVE INC.           By: /s/ Damon Schramm   Name:  Damon Schramm  
Title:  SVP – General Counsel           ASF RADIO, L.P.           By: /s/
Michael Fellmann   Name:  Michael Fellmann   Title:  Secretary          
NBCUNIVERSAL MEDIA, LLC           By: /s/ Robert Eatroff   Name:  Robert Eatroff
  Title:  Executive Vice President



 



- 5 - 

 

 

